Citation Nr: 0843860	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-33 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for a hearing loss disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent 
for depressive disorder and panic disorder associated with 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Bill Kaludis, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to May 
1974.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that assigned a 40 percent rating 
for bilateral hearing loss and 10 percent rating for 
tinnitus, after granting service connection for the same.  
The veteran appeals the initial disability evaluations 
assigned for these disabilities. 

The veteran testified before the undersigned Acting Member of 
the Board sitting at the RO in November 2008.   The Board 
observes that both the veteran and his attorney were informed 
of the scheduled hearing by letter dated in September 2008.  
The transcript of the hearing reveals that the veteran 
attempted to contact his attorney prior to discuss the 
hearing; however, his attorney did not return his phone calls 
or otherwise responds to his inquiries.  Despite the 
foregoing, he wished to proceed with his hearing.  

The Board notes that the veteran, in his February 2005 notice 
of disagreement, asserted that he was unemployable due to his 
service connected disabilities.  Entitlement to TDIU was 
denied in a rating action dated in February 2006.  The 
veteran did not file a notice of disagreement with this 
decision.  Accordingly, it is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.


FINDINGS OF FACT

1.  The average pure tone hearing loss on authorized 
audiological evaluation in August 2004 was 78 decibels in the 
right ear and 76 decibels in the left ear. Speech recognition 
scores using the Maryland CNC word lists were 50 percent in 
the right ear and 74 percent in the left ear. 

2.  The average pure tone hearing loss on authorized 
audiological evaluation in August 2007 was 81 decibels in the 
right ear and 80 decibels in the left ear. Speech recognition 
scores using the Maryland CNC word lists were 54 percent in 
the right ear and 72 percent in the left ear. 

3.  The veteran experiences tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2008).

2.  There is no schedular basis for the assignment of more 
than a single, 10 percent rating for tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for bilateral hearing loss and tinnitus.  The United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since VA's 
notice criteria was satisfied because the RO granted the 
veteran's claim for service connection, the Board also finds 
that VA does not run afoul of the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 2008).

As to VA's duty to assist, the Board notes that the veteran's 
service treatment records and pertinent post-service medical 
records have been obtained.  In addition, the veteran has 
been afforded two VA audiological examinations.  He has not 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the appellant.  

Accordingly, the Board will address the merits of the claim 
for higher initial disability evaluations for hearing loss 
disability and tinnitus.  



Hearing Loss Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The Schedule establishes 11 auditory hearing acuity levels 
based on average pure tone thresholds and speech 
discrimination.  38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Pure tone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the pure tone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Pure tone threshold average," as used in Tables VI and VIa, 
is the sum of the pure tone thresholds at 1000, 2000, 3000 
and 4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 (hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman Numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b)  When the pure tone thresholds are 30 
decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  
38 C.F.R. § 4.86 (2008).

The record reflects that the veteran was awarded service 
connection for his hearing loss disability in a December 2004 
rating decision as the record reflected that his current 
hearing and tinnitus were related to in-service noise 
exposure.  He contends that an initial disability evaluation 
in excess of the 40 percent disability currently assigned is 
warranted.  

In various statements to the RO and during his hearing before 
the Board, the veteran described his difficulty hearing.  He 
reported that he could not understand others.  He had to turn 
up the volume on his television, and he could not understand 
the lyrics to music.  In support of his claim, he submitted a 
March 2007 lay statement from his roommate who stated that 
she had to often repeat herself and that he became agitated 
when he had difficulty hearing people.  Similarly, in a 
February 2006 statement, his sister reported that he spoke 
loudly and asked others to repeat themselves.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  For reasons that will now be 
expressed, the Board finds that the veteran's overall level 
of impairment does not warrant a disability rating greater 
than 40 percent.

During an August 2004 VA audiological examination, the 
veteran reported a gradual onset of hearing loss while in the 
military when he was exposed to high levels of noise when 
delivering supplies to the flight lines.  Pure tone 
thresholds, in decibels (dB), were recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
75
80
80
75
LEFT
45
70
80
80
75

Average pure tone threshold in the right ear was 78 dB while 
average pure tone threshold in the left ear was 76 dB.  
Speech audiometry revealed speech recognition ability of 50 
percent in the right ear and of 74 percent in the left ear.
Applying these values to the rating criteria results in a 
numeric designation of level IX in the right ear and level VI 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a 40 percent 
rating.

As each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) was over 55 dB during the August 2004 
examination, 38 C.F.R. § 4.86(a) is applicable.  Applying 
these values to Table VIA results in a numeric designation of 
level VII in the right ear and level VI in the left ear.  See 
38 C.F.R. § 4.85.  Application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a 30 percent rating.  

A VA audiological evaluation in August 2007 revealed pure 
tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
85
80
80
LEFT
50
80
80
80
80

Average pure tone threshold in the right ear was 81 dB while 
average pure tone threshold in the left ear was 80 dB.  
Speech audiometry revealed speech recognition ability of 54 
percent in the right ear and of 72 percent in the left ear.
Applying these values to the rating criteria results in a 
numeric designation of level VIII in the right ear and level 
VI in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a 40 percent 
rating.

Again, as each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) was over 55 dB during the August 2007 
examination, 38 C.F.R. § 4.86(a) is applicable.  Applying 
these values to Table VIA results in a numeric designation of 
level VII in each ear.  See 38 C.F.R. § 4.85, Table VIA.  
Application of these levels of hearing impairment to Table 
VII at 38 C.F.R. § 4.85 also produces a 40 percent rating.  

Based on the foregoing, the Board concludes that the criteria 
for an initial rating in excess of 40 percent are not met.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

In conclusion, a preponderance of the evidence is against the 
claim of entitlement.  In so concluding, the Board 
acknowledges the obvious sincerity of the veteran in pursuing 
a higher rating.  The Board, however, is obligated to decide 
cases based on the evidence before it rather than on such 
factors.  Based on the evidence of record, a higher rating is 
not in order.

Tinnitus

Tinnitus is evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).  Ten 
percent is the maximum schedular rating that can be assigned 
for the disorder, whether the sound is perceived in one ear, 
both ears, or in the head.  Id.  Because the veteran is 
already in receipt of a 10 percent evaluation for tinnitus, 
there is no legal basis for awarding him a higher evaluation 
under the schedule.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law).  The 
claim for a higher schedular rating must therefore be denied.

Extra-schedular Consideration

In denying the claim for higher ratings, the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hearing loss and/or tinnitus is inadequate.  A 
comparison between the level of severity and symptomatology 
of the veteran's hearing loss and tinnitus with the 
established criteria found in the rating schedule for rating 
those disabilities shows that the rating criteria reasonably 
describes the veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the veteran 
has required frequent hospitalizations for his hearing loss 
and/or tinnitus.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the veteran's 
hearing loss and/or tinnitus by themselves, and without 
regard to other disabilities, markedly impacted his ability 
to perform his job.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 40 
percent for bilateral hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.




REMAND

On April 17, 2008, the RO awarded service connection for 
panic disorder and evaluated the disability along with the 
veteran's already service-connected depression assigning a 10 
percent disability evaluation.  During his hearing before the 
Board, the veteran expressed disagreement with this decision.  
This communication is a timely notice of disagreement on the 
issue of entitlement to a rating in excess of 10 percent for 
depressive disorder and panic disorder associated with 
bilateral hearing loss.  See 38 C.F.R. § 20.201 (2008).  
However, the RO has not issued a statement of the case on the 
issue of entitlement to service connection for PTSD, and no 
appeal has been perfected.  The Court has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

Issue a SOC to the veteran and his 
accredited representative which addresses 
the issue of entitlement to a rating in 
excess of 10 percent for depressive 
disorder and panic disorder associated 
with bilateral hearing loss.  The veteran 
and his attorney should be given the 
appropriate opportunity to respond to the 
SOC.  The veteran and his attorney are 
advised that the veteran must complete 
his appeal of this issue by filing a 
timely substantive appeal following the 
issuance of the SOC.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


The veteran's appeal must be afforded expeditious treatment 
by the RO. The law requires that all claims that are remanded 
by the Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


